Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding the applicant’s argument that support for the claim can be found in paragraphs [0016], [0019], and [0023], the examiner disagrees. The cited paragraphs are included here for convenience:

[0016] It is well known that the vapor pressure of compounds is a function of the temperature of that compound. The lower the temperature, the lower the vapor pressure of that compound. The vapor pressure of a compound can be expressed as the partial pressure of that compound within the boundaries of a defined closed system containing a mixture of gases and vapors.
[0019] For a lyophilisation system, the total pressure is generally a combination of the partial pressures of nitrogen, water vapor and to a lesser degree, other gases like oxygen. The vacuum pump removes a significant mass of the gases reducing the total pressure in the chambers, then the condenser further lowers the total pressure of water vapor as well as the total pressure of the chamber.
[0023] For validation of the Temperature-Pressure relationship, measurements can be taken using a temperature instrument along with a pressure instrument; for example, a Pirani gauge. Through detailed measurement, a relationship can be established between the temperature and the measured pressure. This relationship can be used to develop an algorithm to calculate the absolute pressure as a function of the chamber’s temperature. 

Paragraph [0023] lays out how one could establish a relationship between absolute pressure and temperature. Although brief, it is sufficient to show possession of a lyophilization system wherein absolute pressure is determined from temperature. It does not show possession of a lyophilization system wherein any partial pressure of any vapor is determined from temperature. Paragraph [0016] generally describes a direct relationship between temperature and partial pressure, however, as paragraph [0019] points out, the vacuum removes vapor. The temperature is therefore not the only variable within the environment 

Regarding the applicant’s argument that “although an algorithm ([0023]) can be used, a predetermined relationship between the temperature and pressure of a lyophilization system can be established upon known principles ([0009]) and from calculations with a PLC ([0022]),” the examiner points out the claim is directed to an empirical relationship and not one based upon the principles presented in paragraph [0009]. Additionally, the examiner is unaware of any known principle which directly relates temperature and partial pressure specifically within an environment which is being evacuated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claim 1 recites “measuring the temperature in the condenser chamber including the water vapor for calculating partial pressure of water vapor and gas pressure in the lyophilization system.” The applicant’s specification recites This relationship can be used to develop an algorithm to calculate the absolute pressure as a function of the chamber's temperature” emphasis added. This suggests that the algorithm to calculate the absolute pressure as a function of the chamber’s pressure does not presently exist, and that it applies to calculating total pressure and not partial pressure of the water vapor specifically. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heath (US 5207957 A) “It is also possible to control the pressure within chambers 40 based upon the temperature of the foam within space 42. In this case, a temperature measuring device (not shown) measures the temperature of the foam. this foam temperature is related to foam pressure as described below. The counter-balancing pressure within chamber 40 may be adjusted in response to the foam temperature to avoid deflection of rigid substructure 12. After a time/pressure relationship or temperature/pressure relationship has been established, as represented by the graph in FIG. 4, pressure monitoring within space 42 is not required. It is contemplated that each mold would be initially calibrated. In production, pressure measurement of space 42 would be eliminated and the pressure within chamber 40 adjusted according to the established time/pressure or temperature/pressure relationship. Most preferred is the use of the time/pressure relationship because no additional measuring need be performed within space 42”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762           

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799